     Case 2:18-cv-02221-JAK-GJS Document 65 Filed 04/21/20 Page 1 of 1 Page ID #:595



 1
 2
 3                                                                      4/21/2020

 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    BEHESHTA MAHBOOB, on    ) CASE NO. 2:18-cv-02221-JAK-GJS
      behalf of herself, and all others
                              )
12    similarly situated,     ) [PROPOSED] ORDER OF DISMISSAL
                              )
13            Plaintiff,      )
                              )
14        vs.                 )
                              )
15    EDUCATIONAL CREDIT      )
      MANAGEMENT CORPORATION, )
16                            )
              Defendant.      )
17                            )
                              )
18
19
            Having considered the parties’ Stipulation for Dismissal, the above-entitled
20
      action is hereby dismissed in its entirety, without prejudice. Each party shall bear
21
      its own costs and fees.
22
            IT IS SO ORDERED.
23
24
                  April 21, 2020                                     John A. Kronstadt
      DATED:
25                                           UNITED STATES DISTRICT JUDGE
26
27
28
